PER CURIAM.
Ramon Catalan (“Catalan”) appeals from an order revoking his probation. The trial court revoked Catalan’s probation solely on the basis of new charges filed against him. However, the written revocation order lists other violations of probation. Accordingly, because the order does not conform to the trial court’s oral pronouncement, we reverse and remand for entry of a corrected order. See Matthews v. State, 897 So.2d 523, 524 (Fla. 3d DCA 2005). In all other respects, we affirm.
Affirmed in part, reversed in part, and remanded with instructions.